Citation Nr: 1636472	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-24 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating greater than 20 percent for left lower leg varicose veins with stasis dermatitis.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1984 to June 1987.

This case is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Oakland, California.  The RO had granted service connection for left lower leg varicose veins with stasis dermatitis, with a 20 percent evaluation effective           March 9, 2010.  The Veteran appealed the initial assigned disability evaluation.   


FINDING OF FACT

The record indicates that the Veteran objectively has had persistent edema and  stasis pigmentation or eczema, with or without intermittent ulceration in his left lower leg.  


CONCLUSION OF LAW

The criteria are met to establish a 40 percent initial rating for left lower leg varicose veins with stasis dermatitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b)                   (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.104, Diagnostic Code 7120 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.                   §§ 5100, 5102, 5103A, 5107, 5126 provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also,                  38 C.F.R. §§ 3.102, 3.159 and 3.326.  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.


In his November 2010 Notice of Disagreement, the Veteran stated that he was seeking a 40 percent evaluation for his varicose veins. Given that the Board is awarding an increase to 40 percent, this is considered a full grant of the benefits sought on appeal, and any potential error in notice or assistance is harmless.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The Veteran's service-connected condition, denoted in the original grant of service connection, was left lower leg varicose veins with stasis dermatitis.   He was assigned a 20 percent initial rating.

Diagnostic Code 7120, governing evaluations for varicose veins, provides a 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Based on the current evidence, the Board finds that a 40 percent rating is warranted.  

Review of the August 2010 VA Compensation and Pension examination indicates the over the past years the Veteran noticed skin discoloration of the left lower leg.  He continued to have left lower leg pain, fatigue and abnormal sensation at rest and it was worse after standing for 5 minutes or walking for 15 minutes.  These symptoms and the swelling were not relieved by elevation.  He had tried using compression stockings to relieve the edema but he did not have a good response and so he had discontinued their use.  

The general disability picture the Board gets from the examination report, particularly when considered with photographic evidence from 2013, warrants a 40 percent under Diagnostic Code 7120 in light of dermatological manifestations present and the edema.  Best indication is that the Veteran likely has persistent edema given that there was no alleviation of symptoms from elevation of the left lower extremity.  To this point the Veteran's other symptoms, including pain and fatigue, became noticeably worse after just 5-15 minutes of relatively minimal physical activity.  Also, there is objective evidence of stasis pigmentation or eczema. Accordingly, an initial 40 percent rating is granted. 

As noted above, the Veteran stated in his NOD that he was seeking a 40 percent evaluation for his varicose veins. Given that the Board is awarding an increase to 40 percent, this is considered a full grant of the benefits sought on appeal, and no discussion of whether a higher rating is warranted is required.


ORDER

A 40 percent initial rating for service-connected left lower leg varicose veins with stasis dermatitis is granted, effective March 9, 2010, subject to applicable law on VA compensation benefits.  






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


